DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 19th, 2022 has been entered.
 This action is in response to the amendments filed on Sept. 19th, 2022. A summary of this action:
Claims 1, 7, 9, 15, 21 have been presented for examination.
Claims 1, 9 were amended
Claim 1, 7, 9, 15, and 21 are objected to because of informalities
The claims are not entitled to the benefit of priority
Claims 1, 7, 9, 15, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1, 7, 9, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGACAD, YouTube Video: “Efficient Design of Light-Gauge Steel Framing Systems in Revit (IMPERIAL)”, Apr. 5, 2018, URL: www(dot)youtube(dot)com/watch?v=ldUG In view of Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, May 2019 
Claims 1, 7, 9, 15, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/824,682 In view of Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, May 2019
Claims 1, 7, 9, 15, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/824,683 In view of Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, May 2019
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Amendments
Regarding the amendments
	Claim 21 is identified as a new claim, however this claim was previously presented in the amendments on Feb. 28th, 2022. In addition, it appears that claim 9 has unmarked amendments (claim 9 previously recited “wherein it is determine if a conflict exists between members…” wherein it now recites ”wherein it is determined if a conflict exists between members…”; this amendment was not marked).
 See 37 CFR 1.121(c): “Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)… (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims…”

Regarding the Claim objections
	In view of the amendments, the objections are withdrawn in part and maintained in part.

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated as was necessitated by amendment below.

Applicant submits (Remarks, page 5): “The amended claims presented above, in the applicant's view depicted more than just a mental process given the limitation of the 3D model which is analyzed and the members which are modified based on discovered conflicts between members. The present set of claims require more than just a generic computer and are not able to be performed by a person in their mind. Due to the limitation of the 3D model which is created within specialized 3D modeling software, the modifications performed on the 3D model parts using computer learning modules or artificial intelligence modules which are specific to the present invention and are integrated into the 3D modeling software. The applicant challenges that the present invention can be performed mentally and how this process could be performed mentally with the requirements of a 3D model, using machine learning modules to analyze the 3D model, and generating new members where conflicts are identified between members and overriding or overwriting the old member model with the new member model.”
Examiner’s Response: The Examiner respectfully disagrees. First, this argument does not address any particular limitations, or set of limitations claimed, but rather addresses a combination of the limitations recited in both claims and then further adds in new limitations that are not recited in the claims. It is improper to import limitations to a claim which have no express basis in the claim itself, i.e. it is improper to import limitations from claim 9 into claim 1 (and vice-versa), and it is improper to import limitations from the disclosure.
	Furthermore, the claims do not recite any steps that would have precluded the invention from being able to be performed mentally.
	As to the argued features of the 3D modelling and computer/machine learning – these are recited with such a high degree of generality that they are, as per MPEP § 2106.05(f), “… simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) [which] does not integrate a judicial exception into a practical application or provide significantly more” – and the Examiner notes that claim 1 does not even recite the use of a 3D model, but merely “within a 3D modelling environment” for the “accessing…a model…” step. 
	See the rejection below for clarification on how the present claims are rejected under § 101. 

Applicant Submits (remarks, pages 5-6): While the applicant claims that the present invention does provide the benefits of improved speed and efficiency of the construction process, the present invention is a judicial exception because it is providing an improvement of the modeling of a 3D model within specialized 3D modeling software. It is improving the process of identifying conflicts between two or more members of the 3D model of the building and overwriting at least one of the conflicting members with a new version of said member that will overcome the conflict…

Examiner’s Response: While the Examiner agrees that this “present invention is a judicial exception”, the Examiner infers that this argument has a typographical error, i.e. that “the present invention is a judicial exception” was intended to state “the present invention is not a judicial exception. 
	As to the inferred argument, the Examiner respectfully disagrees, because the presently claimed invention is an abstract idea without significantly more. This abstract idea without significantly more that is not an improvement to technology.
	See MPEP § 2106.05(a): “That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  
See ¶¶ 19-21: “The present invention generally relates to a method for analyzing the frame (and sections of said frame) of a building and determining how each section is assembled… The present invention provides the advantage over the prior art by incorporating the analyze of either 3D or 2D models or drawings, and determine the ideal construction method of the model or drawing based on the construction method or the type of members which are used in the construction of the section. The correct placement of each members is important as this affects the assembly process. Additionally, in the assembly process is sometimes, upwards of thousands of members, and many of the members may visually appear identical but may be designed for specific locations or placement. By placing the wrong member in the wrong position could results in a deficiency in the building construction and lead to serious problems or injuries…” – this is a “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” because while this disclosure does describe what is the improvement, it does so in a conclusory manner. To clarify, see MPEP § 2106.05(a): ”...In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)

In addition, this describes an improvement in the judicial exception itself (MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”) – see ¶¶ 3-4 of the instant disclosure: “Traditional method of assembly of the buildings in which the member placement, fasteners requirement has to be corelated from some other drawings is time consuming and chances of error are more. There is a lot of wastage of the material on site due the Incorrect information… The workers in the factory assembling the frame are typically not skilled labor. For an unskilled worker to read and assemble the members together can be a time-consuming activity and delay the overall construction process. Typically, these workers need to either have the entire process meticulously explained to them, or they have to be walked through the process for each section of the frame.”  - i.e. ¶¶ 19-20 are merely describing problems in the mental process performed in a typical construction/assembly process, and how the disclosed invention provides, in a conclusory manner, improvements to the mental process itself. 

Applicant Submits (remarks, page 6): “…For one person to go through every interface of every member would be ineffective and a person may not identify a conflict merely by reviewing every interface especially if they are isolating each assembly from one another.”

Examiner’s Response: The Examiner respectfully disagrees – see for example figure 6 in the instant disclosure. A person would have readily been able to perform such a process on the figures provided in the instant disclosure.  
	Furthermore, this argument implies that the claims require the application of the application of the claimed method to a structure significantly large and complex enough such that the claimed invention was unable to be performed mentally in a reasonable amount of time. The claims do not require this, and even if the claims did this would be considered as the insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated as discussed in MPEP § 2106.05(g).

Applicant Submits (remarks, page 6): “…Through the review of paragraphs 66-75a detail layout of each step that is being performed is provided and in paragraphs 18, 19, and 20 the advantages of the present invention are described by reviewing every interface especially if they are isolating each assembly from one another.”

Examiner’s Response: The Examiner respectfully disagrees – see the above responses.  

Applicant Submits (remarks, page 6): “…Overall the present set of claims are limited to a 3D modeling program which is accessible only through a computing device. The present invention analyzes the structure model, identifies conflicts between members and removes and replaced those conflicting members with new members (e.g. new files/data sets of each of the members), the model is then re-analyzed to determine if the correction of said conflict created any new issues or if all conflicts are changed…”

Examiner’s Response: The Examiner respectfully disagrees – see the above responses. In addition, as was noted above, it is improper to import limitations into the claims which have no express basis in the claims – this argument contains several features that are unclaimed, e.g. “new files/data sets of each of the members”.

Applicant Submits (remarks, page 6): “…Additionally, the present invention is able to analyze hundreds of members and correct many conflicts simultaneously. The claims are not limited to 1 conflict at a time but to all conflicts found. It is unlikely that a human would be able to correct more than one conflict at a time through a mental process or through the use of a pen and paper...”

Examiner’s Response: The claim does not require hundreds of members, nor does it require many conflicts. Furthermore, as was noted above, such a requirement, should it be claimed, would be insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated as discussed in MPEP § 2106.05(g) – because the claimed method would still recite the same mental process, and the only difference would be selecting a large enough data source to preclude the performance of the process mentally.  

Regarding the § 103 Rejection
	Solely in view of newly cited prior art that more closely teaches the disclosed invention, the rejection is withdrawn and a new grounds of rejection is set forth below.
	Applicant’s arguments with respect to the § 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1, 7, 9, 15, and 21 are objected to because of the following informalities:  
Claim 1 recites “and the detected member ty” – the “ty” appears to be an obvious typographical error for the word “type” as the claim previously recites “wherein each member type is identified” – the Examiner suggests amending claim 1 to correct this error and to also include a semicolon at the end of this limitation, and suggests amending the claim such that the word choice is consistent in the claim (i.e. using the phrase “the identified member type” as this was the prior recitation). 
Claim 1 recites, in part, “to determine if the model of the structure of conflict free” – this appears to be an obvious typographical error for the term “of”. The Examiner suggests amending this to “…the structure is conflict free”
Claim 1 recites, in part: "simulating ... an assembly procedure of the section…wherein the set of illustrations depict the section…" - however, there is not a previous recitation of a singular "section". The Examiner suggests amending the first recitation "a section of the sections" or a similar such recitation
Claim 9 is objected to under a similar rationale 
Claim 1 recites, in part: " ... based on the identified intersections of the members;" however the prior limitation of identifying the members was previously cancelled by the amendment – the Examiner suggests amending this to " ... based on identified intersections of the members"
Claim 1 recites “by one or more processors” twice. The Examiner suggests amending this such that the later recitation is “by the one or more processors”  
Claim 7 recites “a member type” however this element was previously recited in claim 1. The Examiner suggests amending this to “the member type”
Claim 15 is objected to under a similar rationale 
Claim 9 recites, in part: "identify a section type for each section" wherein the term "section" is singular - however, there are plural sections that were previously recited, i.e. the Examiner suggests amending this to be "for each of the sections"
Claim 9 recites “modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved” – there is not a prior recitation of member model. The Examiner suggests amending this to “modifying at least one member model…” for the first recitation
Claim 9 recites “and the positioning…” however this was not previously recited. The Examiner suggests using the article “a” instead of “the” for the first recitation. 
Claim 15 recites “a member type” however claim 9 also recites “a member type”. The Examiner suggests amending claim 15 to recite “the member type”
Claim 15 recites the singular “illustration”, however the prior recitation is plural. The Examiner suggests amending the claim to be consistent with the prior recitation
Claim 15 recites: “The computer program product of claim 9, further comprising” -  however claim 15 recites structure for the computer program product wherein there are “program instructions executable by a computing device to cause the computing device to:”  - the Examiner suggests amending claim 15 such that it reflects this, e.g. “The computer program product of claim 9, wherein the program instructions further comprise” or the like 
Claim 21 recites: “The method for generating an assembly illustration set for the construction of a building via a computing device of claim 1,” however these elements were already recited in the preamble of claim 1. The Examiner suggests using language similar to dependent claim 7 for the preamble.
Claim 23 recites the singular “the fastening location”, however the prior recitation is plural. The Examiner suggests amending the claim to be consistent with the prior recitation
Appropriate correction is required.	

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Several features of the present claims inventions are not supported by the ‘692 provisional application. For example, the present claims recite steps for conflict checking including the usage of machine learning/computer learning, however the ‘692 application does not disclose such a feature (see figures 1-2 in the ‘692, see ¶¶ 9-16). In addition, the claimed inventions recite steps such as generating illustrations in an assembled and dissembled view, however this is also not disclosed (see fig. 1-2 in the ‘692, see ¶¶9-16; also see figure 4). Rather, see ¶ 12 of the ‘692: “The process, in one embodiment, receives the drawings, the user inputs the default properties for each element type, the floors and roof are scanned, the trusses are identified based on the type of truss (e.g. scissors, pitched, sawtooth, flat, or other), the option of single or multiple truss classes is identified, the trusses are marked”
Accordingly, claims 1, 7, 9, 15, and 21 are not entitled to the benefit of the prior application.

Claim Interpretation 
The claims are given their broadest reasonable interpretation by a skilled person in view of the instant disclosure. 
Claim 1 recites, in part: generating, by the one or more processors, modifications to each of the sections where a conflict is identified between members, wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty[pe]
See ¶¶ 71-72 of the instant specification: “…In other embodiments, a computer learning algorithm, artificial intelligence, or the like may be able to determine the ideal correction based on the members, the section, the construction requirements, the manufacturing capabilities, the assembly process or the like.”
See ¶ 75: “The assembly generation program 108 after identifying the construction requirements (504) processes through each type of section type and determines if the selected section type is either a wall ( 506), a roof truss ( 508), or a floor truss ( 510)… After the determination of the section type, the assembly generation program 108 identifies the specific section type members (512, 516, or 516)”; see figure 5.
In view of the instant disclosure, the above limitation is interpreted to encompass, but not be limited to, the modification being determined based on the section type/member type in the manner depicted in figure 5 and disclosed in ¶ 75. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 9, 15, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	
Step 2, Claim 1 and the dependents thereof 
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A method …for generating an assembly illustration set…, comprising:
	Detecting…the series of sections from the model of the structure;
	analyzing...the sections, wherein a section type is identified for each of the sections;
	detecting...each member of each of the sections based on the section type, and wherein each member type is identified;
	generating...modifications to each of the sections where a conflict is identified between members, wherein a… [evaluation] model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty[pe]
modifying…the member within the model of the structure, wherein a new version of the member is created and incorporated into the model of the structure and performing, by one or more processors, a conflict check of the model of the structure to determine if the model of the structure of conflict free;
	[evaluating]...an assembly procedure of the section based on the member types and the section type, wherein an assembly process for the section is created;
	locating...fastening locations based on the identified intersections of the members;
	and generating...a set of illustrations, wherein the set of illustrations depict the section in an assembled and disassembled view, the assembly process of the section, member types, and the fastening locations. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
via a computing device…, by one or more processors,…, by the one or more processors,
…machine learning…
…simulating…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for the construction of a building
… wherein the members are C-channels…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Accessing… a model of a structure within a 3D modeling environment, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, …

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
via a computing device…, by one or more processors,…, by the one or more processors,
…machine learning…
…simulating…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for the construction of a building
… wherein the members are C-channels…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Accessing… a model of a structure within a 3D modeling environment, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, …

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 7 and 21 recite additional steps in the mental process with recitations of generic computer components

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 9 and the dependents thereof 
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
	…for identifying conflicts in a structure model…
identify a section type for each section …based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check… on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a …model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product…, comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
… using a computer learning module…
… 3D…
…and presenting the illustrations to a user interface…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
and each of the sections are formed of C-Channel members;
by determining if the section is a wall type, a roof truss type, or a floor truss type assembly

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product … , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
… using a computer learning module…
… 3D…
…and presenting the illustrations to a user interface…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
and each of the sections are formed of C-Channel members;
by determining if the section is a wall type, a roof truss type, or a floor truss type assembly

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections 

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 15 recites another step in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGACAD, YouTube Video: “Efficient Design of Light-Gauge Steel Framing Systems in Revit (IMPERIAL)”, Apr. 5, 2018, URL: www(dot)youtube(dot)com/watch?v=ldUG In view of Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, May 2019 

Regarding Claim 1
AGACAD teaches: A method for generating an assembly illustration set for the construction of a building via a computing device, comprising: (AGACAD, see the 2-6 minute timeframe which provides a summary, this video depicts a demonstration of a computer-implemented system using “Revit” [a 3D modelling software] to fully frame a structure with “metal framing”, e.g. the 4:44: “Metal Framing Wall+ software provides a set of intuitive automated framing functions for metal wall frame design from model to shop drawings [assembly illustrations]” and shows a 3D model)

    PNG
    media_image1.png
    861
    1282
    media_image1.png
    Greyscale

	accessing, by one or more processors, a model of a structure within a 3D modeling environment, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, wherein the members are C-channels; (AGACAD, see the 18-26 minute timeframe which visually depicts this including for “six walls” [sections] and several “floor” sections, wherein as visually depicted the members are C-channels – several timestamps are reproduced below to demonstrate this)


    PNG
    media_image2.png
    852
    1278
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    856
    1252
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    865
    1267
    media_image4.png
    Greyscale

	detecting, by the one or more processors, the series of sections from the model of the structure; (AGACAD, as cited above – several wall sections were detected, as well as floor sections, e.g. the 24:23 shows an example wherein a floor section was detected and highlighted in the video 
	analyzing, by the one or more processors, the sections, wherein a section type is identified for each of the sections; (AGACAD, 18-26 timeframe shows this analyzing the section types of walls and floors; see the 32-50 minute timeframe for a similar demonstration with roof truss sections)

    PNG
    media_image5.png
    865
    1288
    media_image5.png
    Greyscale

	detecting, by the one or more processors, each member of each of the sections based on the section type, and wherein each member type is identified; (AGACAD, the 18:19 timestamp, which includes an example of a member type of “Joist” and various other data that was detected and shown in the “Properties” panel when a member is selected in the wall, see the 23:55 timestamp for a similar example with a element in the floor assembly)

    PNG
    media_image6.png
    863
    1292
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    561
    209
    media_image7.png
    Greyscale

 modifying, by one or more processors, the member within the model of the structure, wherein a new version of the member is created and incorporated into the model of the structure (See the video description: “18:35 • modifying frames, inserting details 19:12 • framing configs for FLOOR, linking layers to configs, framing, modifying” – and see the corresponding timeframes in the video, e.g. from the transcript: “17:11 - okay we're finishing with priming those walls 17:23 - after adding those frames anytime we can modify them…19:15 - modify the frames let's say if we make 19:21 - any changes in the model we can anytime press on any frame and that will … 19:28 - update it okay then let's say if we” – the Examiner notes that this does not recite applying the previously determined modification, rather this is a new step of modifying
	simulating, by the one or more processors, an assembly procedure of the section based on the member types and the section type, wherein an assembly process for the section is created; (“26:18 - need to select any frame from the model and press create frame assembly so now 26:25 - the tool collects all frames from this floor panel and then the tool as 26:30 - dimensions that will make schedules automatically…28:14 - for my future assembly and then again I have to come back into my previous model 28:21 - select any frame and press on create frame assembly again so now the tool 28:26 - will make assembly again it will add dimensions it will prepare all the views 28:31 - it will make schedules and it will put those views into the sheet automatically 28:44 - we can just go directly into the sheet yes and we have results with the 28:51 - dimensions with all the schedules we need and we can check analytical model ” – see around this timeframe on the video including the UI shown at the 25:53 which clarifies  in the “Settings” that this “Schedule” includes a “Part List” and “Material Takeoff” and is for “Assembly” – as such, a skilled person would have inferred this simulated assembly to create such information; and a skilled person would have inferred that there was a similar process for the wall and roof truss section types because the slides shown at 4:44 (for walls) and 5:42 (for roofs) both state “from model to shop drawings”   )

    PNG
    media_image8.png
    140
    582
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    853
    1264
    media_image9.png
    Greyscale


	locating, by the one or more processors, fastening locations based on the identified intersections of the members; (AGACAD, transcript: “7:16 - how those pricings looks like and at the same time that tool automatically can 7:21 - distribute different connections and as you can see” and see the video – the connections are the fasteners located at the intersections/interfaces of members, as visually depicted; see the 7:16 timestamp for a different faster type of a brace; see the 23:55 timestamp for fasteners in the floor)

    PNG
    media_image10.png
    880
    1276
    media_image10.png
    Greyscale

	and generating, by the one or more processors, a set of illustrations, wherein the set of illustrations depict the section in an assembled and disassembled view, the assembly process of the section, member types, and the fastening locations. (AGACAD, see the 26- 28 minute timeframe which shows various views of a floor frame for the assembly, including dissembled [e.g., the parts listing] and assembled [e.g., the 3D view], wherein the UI for the “Shop Drawing Configuration” for the “Assembly Views” shows dropdowns to create a large variety of other views for other parts of the assembly process)

    PNG
    media_image11.png
    521
    625
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    872
    1279
    media_image12.png
    Greyscale


AGACAD does not explicitly teach:
…generating, by the one or more processors, modifications to each of the sections where a conflict is identified between members, wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty[pe]…and performing, by one or more processors, a conflict check of the model of the structure to determine if the model of the structure of conflict free;

Liu teaches: …generating, by the one or more processors, modifications to each of the sections where a conflict is identified between members, wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty[pe]…and performing, by one or more processors, a conflict check of the model of the structure to determine if the model of the structure of conflict free; (Liu, abstract: “…Therefore, we present a framework towards automatic rebar design in RC frame [example of members, with a member type of rebar, in sections of a building] without clashes [conflicts] via multi-agent reinforcement learning (MARL) system [example of machine/computer learning] with BIM … Comprehensive experiments on one-story RC building frame have been conducted to evaluate the efficacy of the proposed framework…” 
 to clarify, page 922 col. 2, ¶ 3; and § 5 ¶ 1: “In this paper, we model the clash detection and resolution [modifications to resolve the conflicts] problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles. Therefore, a framework via MARL system with BIM has been proposed to identify and avoid rebar spatial clash [conflicts] in complex RC frames. avoid rebar spatial clash in complex RC frames. The three dimensional coordinate information of the clash free rebar including bending of rebar is then obtained by collecting the traces of the agents. The design of reward, punishment and some specific strategies for build-ability constants are also put forward in MARL. Next, according to FALCON, the agent selects the suitable action [modification] and reaches the defined targets without hitting obstacles [avoid a clash] or running out of time. Subsequently, agents converge gradually to the global optimum along with the experimental training. Finally, the paths of agents are extracted to BIM model generating the rebar design”
 	then see page 923, § 2.2 ¶ 1: “In particular, by treating each rebar [member] as an intelligence reinforcement learning agent, we propose to model the rebar design problem as a path-planning problem of multi-agent system. It can be further modeled with a team of agents tasked to navigate towards defined targets safely across a RC beam-column joint that is gradually filled with obstacles which are rebars generated in the previous step. In this task, the unmanned vehicle can choose one of the five possible actions, namely, up, down, forward move, left, and right at each discrete time step [example of modifications, see figure 9 for “Illustration of five possible actions”]. The task or objective of the agent is to navigate successful through the joint towards assigned targets within the stipulated time, without hitting any obstacle….” 
	Wherein, when taken in combination with AGACAD as cited above, it would have been obvious to have applied Liu’s technique to the assembly generation of AGACAD because a skilled person would have inferred that AGACAD also had“[a] large number and complicated arrangement rules of [members] in each design code, [wherein] it is impractical, labor-intensive and error-prone for designers to avoid all clashes (i.e., collisions and congestion) manually or partial automation by using computer software” – and Liu provided a solution to this problem (Liu, abstract)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AGACAD on a system which generates “shop drawings” for assembly for structures with the teachings from Liu on “In this paper, we model the clash detection and resolution problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles.” (Liu, § 5) The motivation to combine would have been that “The obtained results confirmed that the proposed framework with MARL is effective and efficient.” (Liu, abstract) 

Regarding Claim 7
AGACAD teaches: The method of claim 1, further comprising, marking, by the one or more processors, the members of the section in the set of illustrations with a member type, based on the assembly process. (AGACAD, see the 27:26 timestamp which shows a 2D illustration wherein each member is marked with a label such as “J-1”, “EJ-1”, “T1” and the like – the prefixes are the member type, e.g. “J” for joist, “EJ” for exterior joist, etc.; wherein the numbers were for the assembly process for the assembly order [as would have been inferred because this view and numbering is part of the “Schedule”, as per the surrounding timeframe in the view)

    PNG
    media_image13.png
    876
    1299
    media_image13.png
    Greyscale


Regarding Claim 9
AGACAD teaches: A computer program product… , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (AGACAD, see the 2-6 minute timeframe which provides a summary, this video depicts a demonstration of a computer-implemented system using “Revit” [a 3D modelling software] to fully frame a structure with “metal framing”, e.g. the 4:44: “Metal Framing Wall+ software provides a set of intuitive automated framing functions for metal wall frame design from model to shop drawings [assembly illustrations]” and shows a 3D model)
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of c-channel members; (AGACAD, see the 18-26 minute timeframe which visually depicts this including for “six walls” [sections] and several “floor” sections, wherein as visually depicted the members are C-channels – several timestamps are reproduced below to demonstrate this)
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure; (AGACAD, 18-26 timeframe shows this analyzing the section types of walls and floors; see the 32-50 minute timeframe for a similar demonstration with roof trusses; as to these being identified see for example the 24:23 timestamp which shows a section that is highlighted that is the “floor frame”)
	…
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type; (“26:18 - need to select any frame from the model and press create frame assembly so now 26:25 - the tool collects all frames from this floor panel and then the tool as 26:30 - dimensions that will make schedules automatically…28:14 - for my future assembly and then again I have to come back into my previous model 28:21 - select any frame and press on create frame assembly again so now the tool 28:26 - will make assembly again it will add dimensions it will prepare all the views 28:31 - it will make schedules and it will put those views into the sheet automatically 28:44 - we can just go directly into the sheet yes and we have results with the 28:51 - dimensions with all the schedules we need and we can check analytical model ” – see around this timeframe on the video including the UI shown at the 25:53 which clarifies  in the “Settings” that this “Schedule” includes a “Part List” and “Material Takeoff” and is for “Assembly” – as such, a skilled person would have inferred this simulated assembly to create such information; and a skilled person would have inferred that there was a similar process for the wall and roof truss section types because the slides shown at 4:44 (for walls) and 5:42 (for roofs) both state “from model to shop drawings”  
as to the fastener type: AGACAD, transcript: “7:16 - how those pricings looks like and at the same time that tool automatically can 7:21 - distribute different connections and as you can see” and see the video – the connections are the fasteners located at the intersections/interfaces of members, as visually depicted; see the 7:16 timestamp for a different faster type of a brace; see the 23:55 timestamp for fasteners, of a third type, for the members in the floor)
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. (AGACAD, see the 26- 28 minute timeframe which shows various views of a floor frame for the assembly, including dissembled [e.g., the parts listing] and assembled [e.g., the 3D view which includes the fasteners], wherein the UI for the “Shop Drawing Configuration” for the “Assembly Views” shows dropdowns to create a large variety of other views for other parts of the assembly process
to clarify on the fasteners – see the 7-7:30 timeframe as cited above which shows this is part of the 3D wherein these are marked in yellow;
 as to the member type and assembly order in these views see the 27:26 timestamp which shows a 2D illustration wherein each member is marked with a label such as “J-1”, “EJ-1”, “T1” and the like – the prefixes are the member type, e.g. “J” for joist, “EJ” for exterior joist, etc.; wherein the numbers were for the assembly process for the assembly order [as would have been inferred because this view and numbering is part of the “Schedule”, as per the surrounding timeframe in the view)

AGACAD does not explicitly teach: for identifying conflicts in a structure model…perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;

Liu teaches: for identifying conflicts in a structure model…perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved; ; (Liu, abstract: “…Therefore, we present a framework towards automatic rebar design in RC frame [example of members, with a member type of rebar, in sections of a building] without clashes [conflicts] via multi-agent reinforcement learning (MARL) system [example of machine/computer learning] with BIM … Comprehensive experiments on one-story RC building frame have been conducted to evaluate the efficacy of the proposed framework…” 
 to clarify, page 922 col. 2, ¶ 3; and § 5 ¶ 1: “In this paper, we model the clash detection and resolution [modifications to resolve the conflicts] problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles. Therefore, a framework via MARL system with BIM has been proposed to identify and avoid rebar spatial clash [conflicts] in complex RC frames. avoid rebar spatial clash in complex RC frames. The three dimensional coordinate information of the clash free rebar including bending of rebar is then obtained by collecting the traces of the agents. The design of reward, punishment and some specific strategies for build-ability constants are also put forward in MARL. Next, according to FALCON, the agent selects the suitable action [modification] and reaches the defined targets without hitting obstacles or running out of time. Subsequently, agents converge gradually to the global optimum along with the experimental training. Finally, the paths of agents are extracted to BIM model generating the rebar design”
 	then see page 923, § 2.2 ¶ 1: “In particular, by treating each rebar [member] as an intelligence reinforcement learning agent, we propose to model the rebar design problem as a path-planning problem of multi-agent system. It can be further modeled with a team of agents tasked to navigate towards defined targets safely across a RC beam-column joint that is gradually filled with obstacles which are rebars generated in the previous step. In this task, the unmanned vehicle can choose one of the five possible actions, namely, up, down, forward move, left, and right at each discrete time step [example of modifications, see figure 9 for “Illustration of five possible actions”]. The task or objective of the agent is to navigate successful through the joint towards assigned targets within the stipulated time, without hitting any obstacle….” 
	Wherein, when taken in combination with AGACAD as cited above, it would have been obvious to have applied Liu’s technique to the assembly generation of AGACAD because a skilled person would have inferred that AGACAD also had“[a] large number and complicated arrangement rules of [members] in each design code, [wherein] it is impractical, labor-intensive and error-prone for designers to avoid all clashes (i.e., collisions and congestion) manually or partial automation by using computer software” – and Liu provided a solution to this problem (Liu, abstract)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AGACAD on a system which generates “shop drawings” for assembly for structures with the teachings from Liu on “In this paper, we model the clash detection and resolution problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles.” (Liu, § 5) The motivation to combine would have been that “The obtained results confirmed that the proposed framework with MARL is effective and efficient.” (Liu, abstract) 


Regarding Claim 15.
AGACAD teaches: The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. (AGACAD, see the 27:26 timestamp which shows a 2D illustration wherein each member is marked with a label such as “J-1”, “EJ-1”, “T1” and the like – the prefixes are the member type, e.g. “J” for joist, “EJ” for exterior joist, etc.; wherein the numbers were for the assembly process for the assembly order [as would have been inferred because this view and numbering is part of the “Schedule”, as per the surrounding timeframe in the view)

Regarding Claim 21.
AGACAD teaches: The method for generating an assembly illustration set for the construction of a building via a computing device of claim 1, further comprising, analyzing, by the one or more processors, the fastening location and a fastener type based on the members. (AGACAD, transcript: “7:16 - how those pricings looks like and at the same time that tool automatically can 7:21 - distribute different connections and as you can see” and see the video – the connections are the fasteners located at the intersections/interfaces of members, as visually depicted; see the 7:16 timestamp for a different faster type of a brace; see the 23:55 timestamp for fasteners in the floor)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/824,682
Claims 1, 7, 9, 15, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/824,682 In view of Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, May 2019
This is a provisional nonstatutory double patenting rejection.
	The instant claimed invention is an obvious variation of the co-pending claimed invention.
	The instant limitation of “deterring…the series of sections…analyzing…the sections, wherein a section type is identified…” is an obvious variation of the co-pending recitation of “detecting the at least one roof truss assembly...generating…a model of the at least one roof truss assembly”. To clarify, ¶ 69 of the instant disclosure: “The sections maybe, but not limited to, walls, roof trusses, floor trusses, or other section types”. Instant claim 9 recites a similar limitation which is rejected under a similar rationale. 
	The instant limitation of “detecting…each member…wherein each member type is identified” is an obvious variation of the co-pending “analyzing…the roof truss assembly, wherein a set of c-channel members are identified…accessing…the set of c-channel members and individually analyzing each member…”
	The instant claimed steps for conflict identification and modification are an obvious variation of dependent claim 3 of the co-pending, including a “Duplication of parts” as per MPEP § 2144.04 (VI)(B). Instant claim 9 recites a similar limitation which is rejected under a similar rationale.
	The instant claimed features relating to the fasteners are an obvious variation of the copending recitations of “comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions.” In claim 1 as taken in combination of dependent claim 4: “The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member.” Instant claim 9 recites similar limitations which is rejected under a similar rationale.
	Instant claim 9 recites that the illustrations include a member type which is an obvious variation of the co-pending using “C-channel members”, and that the illustrations include that an assembly order is identified – which would have been an obvious variation of the co-pending simulation of an assembly process followed by “generating …images representing the assembly process”

While the claimed co-pending invention does not recite the following feature of claim 1, this would have been obvious when the claim was taken in view of Liu:
…. wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty[pe] (Liu, abstract: “…Therefore, we present a framework towards automatic rebar design in RC frame [example of members, with a member type of rebar, in sections of a building] without clashes [conflicts] via multi-agent reinforcement learning (MARL) system [example of machine/computer learning] with BIM … Comprehensive experiments on one-story RC building frame [example of a section type] have been conducted to evaluate the efficacy of the proposed framework…” 
 to clarify, page 922 col. 2, ¶ 3; and § 5 ¶ 1: “In this paper, we model the clash detection and resolution [modifications to resolve the conflicts] problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles. Therefore, a framework via MARL system with BIM has been proposed to identify and avoid rebar spatial clash [conflicts] in complex RC frames. avoid rebar spatial clash in complex RC frames. The three dimensional coordinate information of the clash free rebar including bending of rebar is then obtained by collecting the traces of the agents. The design of reward, punishment and some specific strategies for build-ability constants are also put forward in MARL. Next, according to FALCON, the agent selects the suitable action [modification] and reaches the defined targets without hitting obstacles or running out of time. Subsequently, agents converge gradually to the global optimum along with the experimental training. Finally, the paths of agents are extracted to BIM model generating the rebar design”
 	then see page 923, § 2.2 ¶ 1: “In particular, by treating each rebar [member] as an intelligence reinforcement learning agent, we propose to model the rebar design problem as a path-planning problem of multi-agent system. It can be further modeled with a team of agents tasked to navigate towards defined targets safely across a RC beam-column joint that is gradually filled with obstacles which are rebars generated in the previous step. In this task, the unmanned vehicle can choose one of the five possible actions, namely, up, down, forward move, left, and right at each discrete time step [example of modifications, see figure 9 for “Illustration of five possible actions”]. The task or objective of the agent is to navigate successful through the joint towards assigned targets within the stipulated time, without hitting any obstacle….” – to clarify on the BRI of this limitation see ¶ 72 of the disclosure

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Liu on “In this paper, we model the clash detection and resolution problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles.” (Liu, § 5) The motivation to combine would have been that “The obtained results confirmed that the proposed framework with MARL is effective and efficient.” (Liu, abstract) 

While the claimed co-pending invention does not recite the following feature of claim 9, this would have been obvious when the claim was taken in view of Liu:

: … using a computer learning module, …(Liu, abstract: “…Therefore, we present a framework towards automatic rebar design in RC frame [example of members, with a member type of rebar, in sections of a building] without clashes [conflicts] via multi-agent reinforcement learning (MARL) system [example of machine/computer learning] with BIM … Comprehensive experiments on one-story RC building frame [example of a section type] have been conducted to evaluate the efficacy of the proposed framework…” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Liu on “In this paper, we model the clash detection and resolution problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles.” (Liu, § 5) The motivation to combine would have been that “The obtained results confirmed that the proposed framework with MARL is effective and efficient.” (Liu, abstract) 


Application # 16/714,702
Application # 16/824,682
Regarding Claim 1

	A method for generating an assembly illustration set for the construction of a building via a computing device, comprising:
	
accessing, by one or more processors, a model of a structure within a 3D modeling environment, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, wherein the members are C-channels;
	detecting, by the one or more processors, the series of sections from the model of the structure;
	analyzing, by the one or more processors, the sections, wherein a section type is identified for each of the sections;
	detecting, by the one or more processors, each member of each of the sections based on the section type, and wherein each member type is identified;
generating, by the one or more processors, modifications to each of the sections where a conflict is identified between members, wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty
 modifying, by one or more processors, the member within the model of the structure, wherein a new version of the member is created and incorporated into the model of the structure and performing, by one or more processors, a conflict check of the model of the structure to determine if the model of the structure of conflict free;

	simulating, by the one or more processors, an assembly procedure of the section based on the member types and the section type, wherein an assembly process for the section is created;
	locating, by the one or more processors, fastening locations based on the identified intersections of the members;
	and generating, by the one or more processors, a set of illustrations, wherein the set of illustrations depict the section in an assembled and disassembled view, the assembly process of the section, member types, and the fastening locations. 

Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model;
	generating, by the at least one processor, a model of the at least one roof truss assembly by isolating the at least one roof truss assembly from the model within the 3D modeling software;
	analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated-a;
	sending a control signal to the 3D modeling software to generate an assembled model of the roof truss assembly and an disassembled model of the roof truss assembly;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 

Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 

Regarding Claim 7

The method of claim 1, further comprising, marking, by the one or more processors, the members of the section in the set of illustrations with a member type, based on the assembly process. 

Claim 1
analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly; - the instant is an obvious variation of this, because the co-pending claimed inventions images would have included c-channel members and it would have been obvious to have marked these members as such
Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, … on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model;
	generating, by the at least one processor, a model of the at least one roof truss assembly by isolating the at least one roof truss assembly from the model within the 3D modeling software;
	analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated-a;
	sending a control signal to the 3D modeling software to generate an assembled model of the roof truss assembly and an disassembled model of the roof truss assembly;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 

Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Claim 1
analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly; - the instant is an obvious variation of this, because the co-pending claimed inventions images would have included c-channel members and it would have been obvious to have marked these members as such
Regarding Claim 21.

	The method for generating an assembly illustration set for the construction of a building via a computing device of claim 1, further comprising, analyzing, by the one or more processors, the fastening location and a fastener type based on the members.
Regarding claim 1
comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. … - the instant fastening type is an obvious variation of the fastening method

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 




Double Patenting – 16/824,683
Claims 1, 7, 9, 15, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/824,683 In view of Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, May 2019
This is a provisional nonstatutory double patenting rejection.

	The instant claimed invention is an obvious variation of the co-pending claimed invention.
	The instant limitation of “deterring…the series of sections…analyzing…the sections, wherein a section type is identified…” is an obvious variation of the co-pending recitation of “detecting the at least one floor joist assembly...generating…a model of the at least one floor joist assembly”. To clarify, ¶ 69 of the instant disclosure: “The sections maybe, but not limited to, walls, roof trusses, floor trusses, or other section types”. Instant claim 9 recites a similar limitation which is rejected under a similar rationale. 
	The instant limitation of “detecting…each member…wherein each member type is identified” is an obvious variation of the co-pending “analyzing…the floor joist assembly, wherein a set of c-channel members are identified…accessing…the set of c-channel members and individually analyzing each member…”
	The instant claimed steps for conflict identification and modification are an obvious variation of dependent claim 3 of the co-pending, including a “Duplication of parts” as per MPEP § 2144.04 (VI)(B). Instant claim 9 recites a similar limitation which is rejected under a similar rationale.
	The instant claimed features relating to the fasteners are an obvious variation of the copending recitations of “comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions” as recited in the co-pending claim 1 as taken in combination of dependent claim 4: “The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member.” Instant claim 9 recites similar limitations which is rejected under a similar rationale.
	Instant claim 9 recites that the illustrations include a member type which is an obvious variation of the co-pending using “C-channel members”, and that the illustrations include that an assembly order is identified – which would have been an obvious variation of the co-pending simulation of an assembly process followed by “generating …images representing the assembly process”

While the claimed co-pending invention does not recite the following feature of claim 1, this would have been obvious when the claim was taken in view of Liu:
…. wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty[pe] (Liu, abstract: “…Therefore, we present a framework towards automatic rebar design in RC frame [example of members, with a member type of rebar, in sections of a building] without clashes [conflicts] via multi-agent reinforcement learning (MARL) system [example of machine/computer learning] with BIM … Comprehensive experiments on one-story RC building frame [example of a section type] have been conducted to evaluate the efficacy of the proposed framework…” 
 to clarify, page 922 col. 2, ¶ 3; and § 5 ¶ 1: “In this paper, we model the clash detection and resolution [modifications to resolve the conflicts] problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles. Therefore, a framework via MARL system with BIM has been proposed to identify and avoid rebar spatial clash [conflicts] in complex RC frames. avoid rebar spatial clash in complex RC frames. The three dimensional coordinate information of the clash free rebar including bending of rebar is then obtained by collecting the traces of the agents. The design of reward, punishment and some specific strategies for build-ability constants are also put forward in MARL. Next, according to FALCON, the agent selects the suitable action [modification] and reaches the defined targets without hitting obstacles or running out of time. Subsequently, agents converge gradually to the global optimum along with the experimental training. Finally, the paths of agents are extracted to BIM model generating the rebar design”
 	then see page 923, § 2.2 ¶ 1: “In particular, by treating each rebar [member] as an intelligence reinforcement learning agent, we propose to model the rebar design problem as a path-planning problem of multi-agent system. It can be further modeled with a team of agents tasked to navigate towards defined targets safely across a RC beam-column joint that is gradually filled with obstacles which are rebars generated in the previous step. In this task, the unmanned vehicle can choose one of the five possible actions, namely, up, down, forward move, left, and right at each discrete time step [example of modifications, see figure 9 for “Illustration of five possible actions”]. The task or objective of the agent is to navigate successful through the joint towards assigned targets within the stipulated time, without hitting any obstacle….” – to clarify on the BRI of this limitation see ¶ 72 of the disclosure

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Liu on “In this paper, we model the clash detection and resolution problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles.” (Liu, § 5) The motivation to combine would have been that “The obtained results confirmed that the proposed framework with MARL is effective and efficient.” (Liu, abstract) 

While the claimed co-pending invention does not recite the following feature of claim 9, this would have been obvious when the claim was taken in view of Liu: … using a computer learning module, …(Liu, abstract: “…Therefore, we present a framework towards automatic rebar design in RC frame [example of members, with a member type of rebar, in sections of a building] without clashes [conflicts] via multi-agent reinforcement learning (MARL) system [example of machine/computer learning] with BIM … Comprehensive experiments on one-story RC building frame [example of a section type] have been conducted to evaluate the efficacy of the proposed framework…” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Liu on “In this paper, we model the clash detection and resolution problem for clash free rebar design as a path planning problem of multi-agents in order to achieve automatic arrangements and bending of rebar to avoid obstacles.” (Liu, § 5) The motivation to combine would have been that “The obtained results confirmed that the proposed framework with MARL is effective and efficient.” (Liu, abstract) 


Application # 16/714,702
Application # 16/824,683
Regarding Claim 1

	A method for generating an assembly illustration set for the construction of a building via a computing device, comprising:
	
accessing, by one or more processors, a model of a structure within a 3D modeling environment, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, wherein the members are C-channels;
	detecting, by the one or more processors, the series of sections from the model of the structure;
	analyzing, by the one or more processors, the sections, wherein a section type is identified for each of the sections;
	detecting, by the one or more processors, each member of each of the sections based on the section type, and wherein each member type is identified;
generating, by the one or more processors, modifications to each of the sections where a conflict is identified between members, wherein a machine learning model determines the modification to at least one member based on the model of the structure, the section type, and the detected member ty
 modifying, by one or more processors, the member within the model of the structure, wherein a new version of the member is created and incorporated into the model of the structure and performing, by one or more processors, a conflict check of the model of the structure to determine if the model of the structure of conflict free;

	simulating, by the one or more processors, an assembly procedure of the section based on the member types and the section type, wherein an assembly process for the section is created;
	locating, by the one or more processors, fastening locations based on the identified intersections of the members;
	and generating, by the one or more processors, a set of illustrations, wherein the set of illustrations depict the section in an assembled and disassembled view, the assembly process of the section, member types, and the fastening locations. 

Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one floor joist assembly, and detecting the at least one floor joist assembly within the model;
	generating, by the at least one processor, a model of the at least one floor joist assembly by isolating the at least one floor joist assembly from the model;
	analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, an assembly process of the floor joist using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 

Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 

Regarding Claim 7

The method of claim 1, further comprising, marking, by the one or more processors, the members of the section in the set of illustrations with a member type, based on the assembly process. 

Claim 1
analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly; - the instant is an obvious variation of this, because the co-pending claimed inventions images would have included c-channel members and it would have been obvious to have marked these members as such
Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, … on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one floor joist assembly, and detecting the at least one floor joist assembly within the model;
	generating, by the at least one processor, a model of the at least one floor joist assembly by isolating the at least one floor joist assembly from the model;
	analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, an assembly process of the floor joist using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 

Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Claim 1
analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly; - the instant is an obvious variation of this, because the co-pending claimed inventions images would have included c-channel members and it would have been obvious to have marked these members as such
Regarding Claim 21.

	The method for generating an assembly illustration set for the construction of a building via a computing device of claim 1, further comprising, analyzing, by the one or more processors, the fastening location and a fastener type based on the members.
Regarding claim 1
comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. … - the instant fastening type is an obvious variation of the fastening method

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AGACAD, Youtube Video, Title: ‘Template Project’ Functionality for Framing in Revit, Sept. 15th, 2017, URL: www(dot)youtube(dot)com/watch?v=bl-P2rSlLt0&t – see the video description, see the 11-16 minute timeframe
AGACAD, Youtube Video, Title: “Framing Truss Floors in Revit”, Published on Dec. 20th, 2017 URL: www(dot)youtube(dot)com/watch?v=3xm7PaIRQbo -  – see the video description, see the first minute of the video, see the 13-15 minute timeframe
AGACAD, Youtube Video, Title: “Automated Framing of Timber & Steel Rafters in Revit”, Publication Date: May 29th, 2018; URL: www(dot)youtube(dot)com/watch?v=GskmRnJ1RNg  - see the first two minutes, see the 30-35 minute timeframe 
AGACAD, YouTube Video Title: “Framing Multi-Story Houses 10x Faster”, Published June 3rd, 2016; URL: www(dot)youtube(dot)com/watch?v=YgRRlK6rSu0  - see the video description, see the first four minutes, see the 25 -40 minute timeframe
AGACAD, YouTube Video: “Framing Complex Floors with Connections Automatically in Revit”, Published on Nov. 30th, 2017, URL: www(dot)youtube(dot)com/watch?v=WFmxC6cTo3s - see the video description, see the first three minutes, see the 30 -40 minute timeframe
AGACAD, Blog Posting, “NEW FEATURE: Create metal floor trusses in Revit”, Date: Oct. 18th, 2017, URL: agacad(dot)com/blog/new-feature-metal-framing-truss – see ¶ 1
AGACAD, “WEBINAR: Complex Connections for Timber/Steel Frames in Revit®”, Blog Posting, Feb. 7th, 2018, URL: agacad(dot)com/blog/webinar-complex-connections-for-timbersteel-frames-in-revit, ¶ 1: “That’s just the preparation for the fun part, though! Once we’ve done the framing, we‘ll see how to distribute various connection details (fasteners, hardware, etc.)automatically using our Wood & Metal Framing software and, for even more complex situations, Smart Details, which lets you define rules and insert hundreds of elements throughout your project with a few clicks.”
Huang et al., “Automatic Classification of Design Conflicts Using Rule based Reasoning and Machine Learning—An Example of Structural Clashes Against the MEP Model”, 2019, see the abstract and § 1 ¶¶ 1-2 and § 5 ¶ 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147